DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Lines 2-3 states: “..wherein the dielectric composition has an average thickness of 0.45 µm or less…” Lines 2-3 should state: “…wherein the dielectric layer has an average thickness of 0.45 µm or less …”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 4 states: “...wherein a content of BaTiO3 is 4.0 mole% or more…” Line 4 should state: “…wherein a content of BaCO3 is 4.0 mole% or more…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US Publication 2017/0271082).
In re claim 10, Yoon discloses a dielectric composition, comprising: 
a BaTiO3-based main component (¶42, Table 5) and a first subcomponent, wherein the first subcomponent comprises BaCO3 and SiO2 wherein a content of BaCO3 is 4.0 mole% or, relative to 100 mole of Ti of the main component more (Table 5: Sample 75), wherein a content of SiO2 is 7.0 mole% or more, relative to 100 mole of Ti of the main component (Table 5: Sample 82).
In re claim 11, Yoon discloses the dielectric composition of claim 10, as explained above. Yoon further discloses wherein the content of BaCO3 is 4.0 mole% or more and 5.0 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 75), wherein the content of SiO2 is 7.0 mole% or more and 9.5 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 82).
In re claim 12, Yoon discloses the dielectric composition of claim 10, as explained above. Yoon further discloses wherein an average particle diameter of the main component is 100 nm or less (¶78).
In re claim 13, Yoon discloses the dielectric composition of claim 10, as explained above. Yoon further discloses wherein the dielectric composition further comprises a second subcomponent, wherein the second subcomponent comprises an oxide or a carbonate including at least one of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn in a content of 0.1 to 2.0 mole%, relative to 100 mole of Ti of the main component (¶104).
In re claim 14, Yoon discloses the dielectric composition of claim 13, as explained above. Yoon further discloses wherein the dielectric composition further comprises a third subcomponent, wherein the third subcomponent comprises at least one element of Y, Dy, Ho, Sm, Gd, Er, La, Ce, Tb, Tm, Yb or Nd in a content of 4.0 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 75, Sample 82).
In re claim 15, Yoon discloses the dielectric composition of claim 14, as explained above. Yoon further discloses wherein the dielectric composition further comprises a fourth subcomponent, wherein the fourth subcomponent comprises an oxide including Al in a content of 0.5 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 75, Sample 82; Note that no aluminum oxide is present.).
In re claim 16, Yoon discloses a multilayer electronic component, comprising: 
a body (110 – Figure 3, ¶21) including a dielectric layer (111 – Figure 4, ¶21) and an internal electrode (121, 122 – Figure 4, ¶21) alternately disposed with the dielectric layer (Figure 4); and 
an external electrode (131, 132 – Figure 4, ¶21) disposed on the body (Figure 4), wherein the dielectric layer comprises a dielectric composition including a BaTiO3-based main component (¶42, Table 5) and a first subcomponent, wherein the first subcomponent comprises BaCO3 and SiO2 wherein a content of BaCO3 is 4.0 mole% or, relative to 100 mole of Ti of the main component more (Table 5: Sample 75), wherein a content of SiO2 is 7.0 mole% or more, relative to 100 mole of Ti of the main component (Table 5: Sample 82).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Publication 2017/0271082) in view of Nagaoka et al. (US Publication 2018/0090272).
In re claim 1¸Yoon discloses a body (110 – Figure 3, ¶21) including a dielectric layer (111 – Figure 4, ¶21) and an internal electrode (121, 122 – Figure 4, ¶21) alternately disposed with the dielectric layer (Figure 4); and 
an external electrode (131, 132 – Figure 4, ¶21) disposed on the body (Figure 4).
Yoon does not disclose wherein a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more with respect to a total number of the dielectric grains included in the dielectric layer.
Nagaoka discloses a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more with respect to a total number of the dielectric grains included in the dielectric layer (Figure 5: Example 3; Note that 60% of the dielectric grains fall between having a size of 100 and 200 nm.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the grain diameter distribution as described by Nagaoka to suppress structure defects such as delamination and cracks (¶22 – Nagaoka).
In re claim 2, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 1, as explained above. Yoon further discloses wherein the dielectric layer (111 – Figure 4) comprises a dielectric composition including a BaTiO3-based main component (¶42, Table 5) and a first subcomponent, wherein the first subcomponent comprises BaCO3 and SiO2 wherein a content of BaCO3 is 4.0 mole% or, relative to 100 mole of Ti of the main component more (Table 5: Sample 75), wherein a content of SiO2 is 7.0 mole% or more, relative to 100 mole of Ti of the main component (Table 5: Sample 82).
In re claim 3, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 1, as explained above. Yoon does not disclose wherein a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more and 65% or less with respect to a total number of the dielectric grains.
Nagaoka discloses wherein a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more and 65% or less with respect to a total number of the dielectric grains (Figure 5: Example 3; Note that 60% of the dielectric grains fall between having a size of 100 and 200 nm.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the grain diameter distribution as described by Nagaoka to suppress structure defects such as delamination and cracks (¶22 – Nagaoka).
In re claim 4, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 3, as explained above. Yoon further discloses wherein the dielectric layer comprises a dielectric composition including a BaTiO3-based main component (¶42, Table 5) and a first subcomponent, wherein the first subcomponent comprises BaCO3 and SiO2 a content of BaCO3 is 4.0 mole% or more and 5.0 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 75), wherein the content of SiO2 is 7.0 mole% or more and 9.5 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 82).
In re claim 5, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 2, as explained above. Yoon further discloses wherein the dielectric composition further comprises a second subcomponent, wherein the second subcomponent comprises an oxide or a carbonate including at least one of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn in a content of 0.1 to 2.0 mole%, relative to 100 mole of Ti of the main component (¶104).
In re claim 6, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 5, as explained above. Yoon further discloses wherein the dielectric composition further comprises a third subcomponent, wherein the third subcomponent comprises at least one element of Y, Dy, Ho, Sm, Gd, Er, La, Ce, Tb, Tm, Yb or Nd in a content of 4.0 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 75, Sample 82).
In re claim 7, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 6, as explained above. Yoon further discloses wherein the dielectric composition further comprises a fourth subcomponent, wherein the fourth subcomponent comprises an oxide including Al in a content of 0.5 mole% or less, relative to 100 mole of Ti of the main component (Table 5: Sample 75, Sample 82; Note that no aluminum oxide is present.).
In re claim 8, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 1, as explained above. Yoon does not disclose wherein the dielectric layer has an average thickness of 0.45 µm or less. However, it is well-known in the art that the dielectric layer thickness is correlated to the overall capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layer to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 1, as explained above. Yoon does not disclose wherein the internal electrode has an average thickness of 0.45 µm or less. However, it is well-known in the art that the internal electrode thickness is correlated to the overall capacitance and ESR of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device of desired capacitance and ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Yoon discloses the multilayer electronic component of claim 16, as explained above. Yoon does not disclose wherein a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more with respect to a total number of the dielectric grains included in the dielectric layer.
Nagaoka discloses a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more with respect to a total number of the dielectric grains included in the dielectric layer (Figure 5: Example 3; Note that 60% of the dielectric grains fall between having a size of 100 and 200 nm.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the grain diameter distribution as described by Nagaoka to suppress structure defects such as delamination and cracks (¶22 – Nagaoka).
In re claim 18, Yoon in view of Nagaoka discloses the multilayer electronic component of claim 16, as explained above. Yoon does not disclose wherein a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more and 65% or less with respect to a total number of the dielectric grains.
Nagaoka discloses wherein a ratio of a number of dielectric grains having a size of 100 to 250 nm included in the dielectric layer is 55% or more and 65% or less with respect to a total number of the dielectric grains (Figure 5: Example 3; Note that 60% of the dielectric grains fall between having a size of 100 and 200 nm.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the grain diameter distribution as described by Nagaoka to suppress structure defects such as delamination and cracks (¶22 – Nagaoka).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al. (US Publication 2019/0100465)		Table 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848